Citation Nr: 0936173	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for a thoracic spine 
disability.  

Entitlement to service connection for a cervical spine 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel





INTRODUCTION

The Veteran had active service from February 2004 to April 
2005.  He also had active duty for numerous periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) over a 26 year period of time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claims that he has not 
submitted to VA.  

2.  The evidence of record indicates that the Veteran had a 
mid back strain that was reported as resolved one month later 
while on ACDUTRA more than 20 years ago; his service 
treatment records show complaints of back pain, but he was 
not diagnosed as having a chronic back disability, to include 
a thoracic spine disorder during service; there is no post-
service medical evidence of a diagnosis of a thoracic spine 
disability; and there is no competent evidence that links an 
alleged current mid back or thoracic spine disability to any 
incident of or finding recorded during active service, 
ACDUTRA, or INACDUTRA.  

3.  The evidence of record indicates that the Veteran had 
complaints of neck pain following a fall while on active 
duty; there is post-service medical evidence of a diagnosis 
of cervical radiculopathy with spondyloarthrosis only 
eighteen months after service; and there is competent 
evidence that links a current diagnosis of a cervical spine 
disability to this documented in-service trauma.  


CONCLUSIONS OF LAW

1.  A chronic mid-back or thoracic spine disability was not 
incurred in or aggravated by active service, nor may 
arthritis of the thoracic spine be presumed.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).  

2.  A cervical spine disability was incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
notification letters in May 2005, April 2006, and December 
2006, which informed him of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The April 2006 
letter also provided the Veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the July 2006 rating decision on appeal; thus, VCAA notice 
was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA medical records and 
examinations.  There is sufficient evidence to grant service 
connection for a cervical spine disability.  With respect to 
the only other issue on appeal, the examinations have ruled 
out a current diagnosis of a thoracic spine disability and 
the overwhelming preponderance of the evidence is against a 
nexus between a claimed current mid-back disability and any 
incident of service, to include trauma.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008). When a claim is based on a period of ACDUTRA, there 
must be evidence that the individual concerned died or became 
disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease) for 
the periods of ACDUTRA or INACDUTRA is not appropriate.

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that arthritis became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

In April 2005, the Veteran filed claims for service 
connection for mid-back (thoracic spine) and neck (cervical 
spine) disabilities due to wearing a protective, heavy vest 
for more than eight hours per day and a fall into a manhole 
while directing traffic outside the American Embassy in Iraq.  
During his May 2009 Board hearing, he claimed that he has had 
chronic back pain and numbness ever since the latter 
incident.  He indicated that he had recurrent pain is in his 
upper thoracic and cervical spine areas.

Associated with the Veteran's service treatment records, in 
September 1986, a service member made a sworn statement that 
the Veteran strained the middle of his back when the Veteran 
and three others lifted a trailer onto the back of a two and 
a half ton truck.  He was diagnosed and treated for a back 
sprain at the Naval Hospital in September 1986.  This was 
noted as occurring during his Reserve active duty.  He was 
referred to an orthopedist, who confirmed that the Veteran 
had strained the paravertebral muscles of his mid back.  The 
orthopedist also indicated that the Veteran had scoliosis but 
an October 1986 examination of the Veteran's lumbar, 
thoracic, and cervical spines was normal.  

On his October 1995 Report of Medical History, the Veteran 
reported having recurrent back pain.  

In a June 1997 service treatment record, the Veteran gave a 
history of a neck and left shoulder injury from an October 
1996 motor vehicle accident.  The examiner noted that the 
soft tissue contusion and spasm had completely resolved.  

In an October 2001 service treatment record, the Veteran 
denied any current back pain.  

The service treatment records showed that in July 2004, while 
in Baghdad, the Veteran fell into a manhole and complained of 
injuries to his right elbow, right hip, and lower back.  He 
stated that he was wearing a vest and Kevlar at the time.  
The examiner found that he was tender in his right lower 
back, but he had full range of motion when turning sideways 
or bending forward and backward.  He also had tenderness 
between his shoulder blades.  He had a right elbow contusion, 
which resolved approximately two weeks later, and he had no 
fractures.  In October and December 2004, he still complained 
of pain in his right elbow that radiated to his shoulder, 
which made it difficult for him to lift his arm.  In December 
2004, he received a steroid injection for the pain.  

In January 2005, his service treatment records noted that the 
Veteran complained of an "electrical shock" that started on 
the left side of his back and neck muscles and radiated up to 
his left ear.  He also had pain when he turned his head.  In 
March 2005, the Veteran complained that pain in his left 
shoulder radiated to the back of his head and neck.  He was 
diagnosed as having a neck strain.  

On his April 2005 Report of Medical Assessment, the Veteran 
claimed that he suffered from back, neck, and ear pain while 
on active duty.  The examiner noted that his neck strain had 
resolved.  

VA treatment records from June 2005 noted that the Veteran 
complained of chronic back pain since returning from Iraq.  

In May 2006, the Veteran had a VA examination in which the 
claims file was not available for review.  He complained of 
constant, dull aching pain in the middle of his back that 
radiated to his right shoulder.  He reported decreased range 
of motion, stiffness, and paresthesia.  X-rays of his 
thoracic spine showed normal preservation of the vertebral 
body height and disc spaces.  There were no paraspinal soft 
tissue abnormalities.  The examiner concluded there was no 
clinical diagnosis.  

In October 2006, the Veteran had a peripheral nerves VA 
examination in which the claims file was reviewed.  The 
Veteran stated that the heavy vest he wore caused neck pain 
that radiated to both his upper extremities.  The examiner 
found that his neck had limited motion with pain toward the 
end of the motion.  The Veteran had normal nerve conduction 
and head CAT scan.  He was diagnosed as having cervical 
radiculopathy with spondyloarthrosis.  

In October 2007, a shoulder VA examination and a subsequent 
RO rating decision found that the Veteran's right shoulder 
disability, adhesive capsulitis and possible rotator cuff 
tear, was due to service.  (Service connection is in effect 
for impingement syndrome of the right (dominant) shoulder, 
which is rated 20 percent.)  

In a December 2007 VA treatment record, the Veteran 
complained of pain in the back of his neck.  In January 2008, 
the Veteran continued to have pain in his shoulders, arms, 
and mid back.  In July 2008, the Veteran had pain beginning 
at the lower cervical spine and radiating to his right 
shoulder and down the medial aspect and ulnar surface of his 
arm to his wrist.  The pain was described as a constant 
pressure "like something is lodged in there."  He also 
noticed numbness and tingling in his right arm.  He reported 
taking nonsteroidal anti-inflammatory drugs (NSAIDs) for the 
pain, but he had no relief for the other symptoms.  

In August 2008, the Veteran submitted a buddy statement from 
a friend who helped the Veteran get out of the unprotected 
manhole into which he had fallen outside the American Embassy 
in Baghdad.  

Analysis

The Board finds that the evidence supports a grant of service 
connection for a cervical spine disability, but the 
preponderance of the evidence is against a grant of service 
connection for a thoracic spine disability.  (The 
parenthetically notes that the Veteran's service connected 
disabilities include a low back or lumbar spine disability, 
which is not at issue.)  

Although service treatment records in September 1986 showed 
that the Veteran strained his mid back, the injury was 
resolved one month later.  See treatment record dated in 
October 1986.  Medical evidence shows that the Veteran has a 
history of recurrent back pain in October 1995.  In October 
1996, he suffered neck and left shoulder injuries from a 
motor vehicle accident, but the injuries had completely 
resolved in June 1997.  Four years later, in October 2001 he 
denied any current back pain.  However, he again complained 
of back pain, initially in his lower back and between his 
shoulder blades, after his July 2004 fall into a manhole in 
Baghdad.  A few months later, he complained of pain in the 
neck or cervical spine region and was diagnosed as having a 
neck strain that soon resolved.  

The Veteran was not diagnosed as having a thoracic spine 
disability during service.  Service connection may also be 
granted for any disability diagnosed after discharge when all 
of the evidence establishes that the disability was incurred 
in service.  See 38 C.F.R. § 3.303(d).  In this case, 
however, the preponderance of the evidence is against a 
currently diagnosed thoracic spine disability.  X-rays of his 
thoracic spine taken during the May 2006 VA examination 
showed normal preservation of the vertebral body height and 
disc spaces and following the physical examination, the 
examiner concluded that the Veteran had no current diagnosis 
of a mid-back or thoracic spine disability. 

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current diagnosis of a thoracic spine disability.  It is 
pertinent to note that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).

The Veteran is generally competent to report symptoms such as 
pain, because this requires only personal knowledge, not 
medical expertise, and it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211(1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Therefore, the Veteran is not able to 
diagnose a thoracic spine disability, claimed as a middle 
back disability.  

Regarding his cervical spine disability, the Veteran has 
continued to complain of chronic back pain for the past five 
years since his return from Iraq, as noted in his VA 
treatment records.  Although the May 2006 VA examination 
found no diagnosable thoracic spine disability, the October 
2006 VA examiner diagnosed the Veteran as having a cervical 
spine disability, specifically cervical radiculopathy with 
spondyloarthrosis.  This diagnosis was made only 18 months 
after his separation from service.  Although this diagnosis 
was made outside the one year presumptive period for 
arthritis (see 38 C.F.R. §§ 3.307, 3.309), it is pertinent to 
note that the diagnosis was made in relatively close 
proximity to his separation from service.  

The October 2006 VA examination, based on a review of the 
claims file, along with the chronicity of his complaints and 
diagnoses in his service treatment records and continuity of 
symptomatology thereafter evidences entitlement to service 
connection for a cervical spine disability.  See 38 C.F.R. 
§ 3.303; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
In view of the foregoing, the Board finds that service 
connection for a cervical spine disability is warranted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

However, after consideration of all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a thoracic spine 
disability, claimed as a mid-back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable to this 
aspect of the appeal, and the claim for service connection 
for a thoracic spine disability must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.  

Entitlement to service connection for a cervical spine 
disability is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


